Citation Nr: 1341410	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Esquire                                                             


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2011 and May 2012, the Board remanded for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Hearings were held in March 2011 and October 2012 before Veterans Law Judges Chiappetta and Gallagher.  In January 2013, the Veteran was asked if he desired another hearing before the third undersigned Board member.  In February 2013, the Veteran responded, indicating that he waived his right to appear at an additional hearing.  

At the hearing before Judge Gallagher, the Veteran's attorney requested that the Board consider the issue of service connection for fibromyalgia as the disorder which has caused the current neck, spine, and right hip disorders.  Given the various diagnoses shown by the evidence in this case, including fibromyalgia, the Board has recharacterized the issues on appeal as including service connection for fibromyalgia.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that a claim should be construed based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim).  



FINDINGS OF FACT

1.  The Veteran has fibromyalgia as a result of an in-service accident.  

2.  A neck disorder, other than neck symptoms that are the result of fibromyalgia, did not begin in and is not causally related to military service.  

3.  A thoracolumbar spine disorder, other than thoracolumbar spine symptoms that are the result of fibromyalgia, did not begin in and is not causally related to military service.

4.  A right hip disorder, other than right hip symptoms that are the result of fibromyalgia, did not begin in and is not causally related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of fibromyalgia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for service connection of a neck disorder, other than fibromyalgia, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

3.  The criteria for service connection of a thoracolumbar spine disorder, other than fibromyalgia, have not been met.  38 U.S.C.A. §§ 1131, (West 2002); 38 C.F.R. §§ 3.303 (2012).  

4.  The criteria for service connection of a right hip disorder, other than fibromyalgia, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In November 1980, the Veteran was admitted for treatment after being struck by a motor vehicle.  The associated records indicate that the Veteran did not remember anything from the time of the trauma (approximately 01:00) to the following morning.  He denied vomiting, nausea, visual disturbance, fever, stiffness, fainting, or convulsion but reported headache since approximately five days after the accident.  The records indicate that the Veteran had loss of consciousness, that he did not remember from the time of the accident until he was placed in the ambulance, and that his breath smelled heavily of alcohol.  Examination revealed pain, swelling, and discomfort in the jaws; periorbital edema and ecchymosis; and "some" tenderness with rotation of the neck.  There were mild abrasions on the right hip and thigh and bilateral shin and lacerations above the right eyelid and shin.  There was complete loss of the right maxillary bicuspid, 90 degree rotation of the cuspid, right maxillary area, complete evulsion of tooth number 10, and malocclusion, and the gingival were lacerated on the right maxillary side.  X-ray images revealed fractured alveolus, right maxillary side, and evulsed tooth number 10.  X-ray images of the cervical spine showed no definite fracture.  The Veteran was assessed with tension vascular headaches.  He was told to return to neurology for persistent headaches or stiffened neck.  

A January 1981 treatment record reflects the Veteran's history of pain and constant numbness on the right side of his face for one to two weeks.  The record notes that the Veteran had headache and bright light irritation to the right eye.  He was diagnosed with numbness of the right side of the face and referred to the dispensary for evaluation.  A February 1981 neurology record reflects the Veteran's history of headaches since the motor vehicle accident in November 1980.  He explained that the headaches had improved, though they persisted and occurred daily.  He also reported generalized malaise.  The record indicates that he had "no other complaints."  After examination, the Veteran was assessed with posttraumatic headaches.  

The May 1983 separation examination record reveals normal clinical findings for all systems except the skin.   

October 1991 private treatment record reflects the Veteran's history of fever, diarrhea, nausea, vomiting, generalized myalgia, and lower back and abdominal pain.  When asked about his medical history, the Veteran reported that he was injured in a car accident in 1980 but had "no complications."  After examination, the Veteran was assessed with abdominal pain, unknown etiology, and probable viral gastroenteritis but possible appendicitis.  See North Memorial Medical Center treatment records.    

A September 1999 private treatment record reflects the Veteran's history of swelling on the lower part of his back for "some time."  Examination revealed a pseudocystic nontender lump which was removed.  A December 2001 treatment record reflects the Veteran's negative history as to joint or back pain, tenderness, or swelling.  The record notes that the Veteran worked as a welder and janitor.  Examination revealed unremarkable gait and station and no evidence of significant joint deformity.  See Marshfield records.  

A January 2004 VA treatment record reflects the Veteran's history of headaches since a 1980 motor vehicle accident.  He explained that the headaches "probably start at the base of the right side of his neck and come up and around."  He otherwise reported no history involving the neck and no history involving the right hip or thoracolumbar spine.  Examination revealed normal motor strength and normal gait and balance.  The examiner noted that the Veteran was able to reach the floor without problem.  

A July 2004 VA examination record reflects the Veteran's history of headaches which were located in the neck area and the frontal and posterior areas of the skull.  Examination revealed normal range of motion of the cervical spine and no tenderness over the posterior cervical muscles.  
June 2005 private treatment records reflect the Veteran's history of neck and upper back pain.  The Veteran indicated that his neck and back complaints had occurred for 17 to 25 years and were associated with an auto accident.  

An August 2006 VA treatment record reflects the Veteran's history of neck and back pain which he related to a motor vehicle accident during service.  The examiner noted that she had reviewed the treatment records associated with the Veteran's initial treatment at VA but "did not see that at any one time the [Veteran] c[omplained] o[f] neck or back pain."  After examination, the Veteran was assessed with neck and back pain.  

An April 2007 VA examination record reflects the Veteran's history of treatment for the hip/neck/back in approximately 1988 and treatment for bursitis in approximately 2000.  He reported that the hips ached, "almost causing a limp."  Examination revealed findings including normal gait, and X-ray imaging of the right hip was unremarkable.  X-ray imaging of the spine revealed possible cervical muscle spasm, thoracolumbar scoliosis, and minimal lumbar spurring.  The examiner diagnosed palpable sustained muscle contraction (spasm) of the entire trapezius and bilateral lumbar paraspinal muscles.  The examiner noted that there were "very few medical records, or other evidence, available from November 1980 until 2004" and "no evidence to confirm a persistence of symptoms following the in-service injury."  The examiner added that the Veteran reported "no complications" in October 1991 and that the May 1983 separation examination did not mention hip, neck, or spine conditions.  The examiner explained that sustained muscle contraction syndrome may be a residual of a musculoskeletal injury but it would not be expected to worsen over a period of 26+ years and that bursitis is usually attributed to recurrent injury or overuse.  The examiner indicated that the etiology of the conditions was not identified but was not considered related to the in-service injury.  

A May 2007 VA treatment record indicates that X-ray images of the spine were normal except for scoliosis.  The examiner indicated that the hip pain might be related to the shift in trying to compensate for the scoliosis, which may well have been a preexisting or genetic condition.  The Veteran was assessed with back pain.  See also January 2008 VA treatment record.  

A December 2007 private treatment record reflects the Veteran's history of upper neck and back pain since the in-service motor vehicle accident, right hip pain since 2004, and generalized stiffness.  After examination, he was assessed with persistent whiplash-like myofascial upper neck, back, and shoulder pain, longstanding back pain, and diffuse myofascial upper back and neck pain.  The examiner found it "quite likely" that the upper back and neck pain were the results of the in-service injury.  The examiner explained that whiplash injury is well-established to cause chronic upper back muscle and enthesopathic pain.  January 2008 letters from the private physician reflects the physician's determination that the Veteran had clinical evidence of "brain injury with loss of consciousness secondary to an automobile versus pedestrian accident," which resulted in chronic and "intractable whiplash-like myofascial upper neck, back and shoulder pain."  The physician added that he had reviewed the service hospital records and subsequent evaluations and believed it was "medically probable, in fact likely, that the [. . .] chronic upper back and neck pain [. . .] are the residual and indeed the sequelae of the injury as described."  See Marshfield Clinic records.  

A March 2008 VA examination record reflects the Veteran's history of right hip soreness, neck pain, and back pain since the November 1980 accident.  After examination and review of the record, the examiner diagnosed mild right hip greater trochanteric bursitis, myofascial pain syndrome of the bilateral trapezius muscle, and chronic lumbar strain.  The examiner opined that it was less likely than not that the bursitis was related to the in-service injury because there was no continuous symptom, visit, or plausible nexus.  The examiner determined that it was less likely than not that the myofascial pain syndrome was related to service because there was no temporal continuous sequence to nexus the condition and injury, the Veteran had chiropractor adjustments with intendant risk of cervical spine damage, and the Veteran worked in occupations which were more likely related to the current symptoms.  Finally, the examiner determined it was less likely than not that the chronic lumbar strain was related to service because it was more likely related to sustained occupational exposure to medium to heavy lifting.  
A June 2008 VA treatment record  reflects the Veteran's history of aching in the eyeballs, ears, teeth, neck, back, and hips.  He explained that he felt constant achiness.  After examination, the Veteran was assessed with concussion, cognitive disorder, and multiple somatic complaints of unclear cause.  August 2008 VA neuropsychology follow-up records reveals the Veteran's history of post-traumatic amnesia after the 1980 accident, which was associated with poor vague recall over two days.  He indicated that he was bruised "everywhere" after the accident and that he developed chronic pain of the neck, lower back, hips, knees, and shoulder blades.  The Veteran reported that he believed he might have fibromyalgia because he seemed to have so many body aches.  The examining neuropsychologist assessed the Veteran with head injury, cognitive disorder due to head injury, and memory loss.  

June 2009 private treatment records reflect the physician's determination that the Veteran had fibromyalgia, which the physician believed was the result of the in-service accident.  The physician explained that clinical exam revealed widespread tender points, and the Veteran's history documented profound generalized stiffness, exacerbation of pain after activity, and poor response to physical therapy.  The physician added that the condition was previously defined as "posttraumatic whiplash, myofascial pain, or widespread pain" but it clearly fit into the diagnostic category of fibromyalgia.  See June 2009 Goldberg records.  

A June 2009 VA treatment record reflects the Veteran's history that he had aching all over.  The examiner noted that brief review of the private treatment records showed that the Veteran had been treated with medication that was often used to treat fibromyalgia.  The examiner diagnosed arthralgia.  A July 2009 VA treatment record reveals a differential diagnosis of fibromyalgia.  The record indicates that a neurology consultation was ordered.  

A November 2009 VA examination record reflects the Veteran's history of pain everywhere except maybe the tops of his feet.  The examiner noted that there were few medical records to confirm the persistence of symptoms from the accident in 1980 to 2004 and that the Veteran denied aches or pains in 2004.  The examiner indicated that true tender points could not be identified because the Veteran said everywhere the examiner touched was a tender point.  The examiner noted that the Veteran had full strength and did not report missing any work.  The examiner indicated that a diagnosis of fibromyalgia was not made because the Veteran did not meet the criteria:  the Veteran could not identify true trigger points.  Furthermore, the examiner stated that even if the Veteran warranted the diagnosis, it was less likely related to the in-service injury because there was no continuous symptom, medical visits, or plausible nexus.  

A November 2009 VA mental health examination reflects the examiner's finding that the Veteran demonstrated a symptom picture consistent with a pain disorder due to general medical factors.  The examiner added that the Veteran appeared to have pain which was associated with the in-service injury.  

An April 2010 muscle biopsy showed denervation atrophy.  

A September 2010 VA treatment record indicates that magnetic resonance imaging (MRI) of the cervical spine showed a disc bulge at C5-6.  MRI of the thoracolumbar spine showed no significant abnormality to explain pain/tenderness, though there was an incidental osseous hemangioma.  The Veteran was assessed with cervicalgia, thoracolumbar pain, and posttraumatic brain syndrome.  An October 2010 VA treatment record reflects findings of pain to touch throughout the body.  The Veteran was diagnosed with hip pain, low back pain, neck pain, and fibromyalgia.  The examiner indicated that diagnoses were based on the computerized problem list.  

A November 2010 VA examination record reveals the Veteran's history of pain all over his body.  The Veteran denied tingling, numbness, or weakness.  After examination, the Veteran was assessed with denervation atrophy of the right quadriceps identified on biopsy.  The examiner opined that the denervation atrophy was not caused by or the result of the in-service injury.  The examiner explained that it was not possible to have denervation on a quadriceps muscle biopsy from a head injury.  The examiner indicated that the denervation was from a lower motor neuron injury located in the lower spinal cord or more distally; it was not from a TBI or head injury.  
An August 2011 VA examination record reveals diagnoses of right hip arthralgia, lumbar muscle strain, and cervical muscle strain.  The examiner noted that the first record of non-specific hip pain dated in December 2004, noted as bilateral hip pain, and the first complaint of cervical and lumbar spine conditions dated in June 2005.  The examiner indicated that X-ray images were negative for degenerative joint or disc disease.  The examiner believed the cervical and lumbar muscle strains were most consistent with recurrent muscle strain from lifting/stooping, ending, etc.  The examiner noted that the Veteran reported that the pain was exacerbated by his job and that the first complain dated over 22 years after separation.  

An August 2011 VA fibromyalgia examination record reflects the examiner's determination that "although the Veteran complained of diffuse pain, it was not demonstrated on exam, to include distraction testing, and no trigger points could be identified on repetitive testing."  The examiner determined that the Veteran failed to meet the criteria for fibromyalgia as established by the American College of Rheumatology.    

A November 2011 VA treatment record reflects a finding that the Veteran reported symptoms suggestive of fibromyalgia.  A December 2011 VA treatment record reflects a finding of diffuse hyperalgesia/fibromyalgia.  

A January 2012 private treatment record reflects diagnoses of fibromyalgia, denervation atrophy, chronic pain syndrome, and TBI.  See L. Clinic treatment record.  

 A June 2012 VA examination record reflects the Veteran's history of low back pain.  After examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely as not that the degenerative joint disease was caused by or a result of service.  The examiner explained that the X-ray images were consistent with normal aging and solely due to natural progression of the disease; the medical records did not show any residual or chronicity of any spine condition during service or within a year of separation; and there was no evidence of lumbar complaints until 22 years after service.  The examiner explained that the service treatment records and separation exam showed no evidence of lumbar spine injury or disorder, private medical records showed a history of no residual of the 1980 accident, and the Veteran did not report any back pain in 2004 when establishing VA medical care.  The examiner added that the Veteran worked in manual labor.  The examiner determined that the Veteran's work history and clinical findings were "consistent with overuse/strain and the effects of natural aging."  The examiner found no evidence that the Veteran had any residual from service, to include the accident.  

The record additionally reflects the Veteran's history of injuring the right hip as a result of the in-service accident.  The Veteran added that he believed he was bedridden for a few days after he returned to his ship and treated with medication on the ship.  X-ray imaging revealed no gross pathology involving the right hip.  The examiner diagnosed arthralgia with overuse of the tensor fasciae latae muscle.  The examiner found it was less likely as not that the condition was caused by or the result of service.  The examiner noted that the service treatment records showed acute treatment of minor abrasions secondary to the motor vehicle accident in 1980.  However, the service treatment records and separation exam showed no complaints or abnormal findings pertaining to the right hip, and the medical records showed a history of no residual of the motor vehicle accident, no complaint at the time of establishing care with VA, and no complaint until more than 21 years after service.  The examiner opined that the diagnosis of arthralgia was consistent with repetitive overuse as a custodian.  The examiner determined that the arthralgia showed no nexus to service or a service-connected condition.  

The record further reflects the Veteran's history of neck pain, which he believed was due to the in-service accident.  The examiner diagnosed the Veteran with cervical strain.  The examiner found it less likely as not that the cervical strain was caused by or the result of service.  The examiner noted that the service treatment records showed acute treatment of minor abrasions secondary to the motor vehicle accident in 1980.  However, the service treatment records and separation exam showed no complaints or abnormal finding pertaining to the cervical spine after November 1980; private medical records showed a past history of no residual of the motor vehicle accident; the Veteran did not report a history of cervical spine problem when establishing care with VA; and the initial complaint dated more than 22 years after service.  The examiner found the cervical strain consistent with repetitive overuse from the Veteran's job and the natural progression of the disease.  

Finally, the record reflects the examiner's determination that the Veteran did not have fibromyalgia under the American College of Rheumatology criteria.  The examiner explained that the Veteran initially reported broad pain on touch of the back and chest but the pain extinguished with repetitive exam.  The examiner added that the total number of reproducible points on repetitive exam was two and a minimum of 11 was needed to diagnose fibromyalgia.  The examiner found no joint anomalies to augment the diagnosis.  The examiner applied the alternate criteria but the Veteran only met two of the three required criteria.  Thus, the examiner determined the Veteran did not meet the published standards for a diagnosis of fibromyalgia.  The examiner noted that the record included past findings of fibromyalgia.  The examiner determined that the diagnosis of fibromyalgia in the VA records was based on the Veteran's history of a private diagnosis rather than independent testing and the examiner found it unclear how the private medical professional diagnosed fibromyalgia.  The examiner explained that the private physician who diagnosed fibromyalgia did not say how he clinically determined the Veteran had diagnosis.  The examiner noted that the private physician had provided many possible diagnoses, including diffuse fibromyalgia, but had not given a specific diagnosis.  Furthermore, the examiner noted that the severity of the accident as described in the private records was not reflected in the service treatment records and that although the Veteran reported chronic pain since November 1980, the service treatment records were silent for any complaints of pain and there was no evidence within one year of service of complaints consistent with fibromyalgia.  

A July 2012 VA treatment record reflects a finding that the Veteran "continue[d] to suffer from chronic pain and fibromyalgia."  

A July 2012 private treatment record reflects the physician's determination that the Veteran had posttraumatic upper back and neck pain following an accident in 1980.  The physician indicated that the accident was associated with loss of consciousness, facial scarring, and probable brain injury at that time and whiplash and myofascial upper back and neck pain with generalization fibromyalgia.  The physician reported that it was not uncommon for people with chronic pain to have diffuse soft tissue pain.  The physician also reported that it was clear that the Veteran's upper back and neck pain were a result of his whiplash injury and that the posttraumatic myofascial pain, whether generalized or not, was well-documented.  The physician added that the Veteran's history and clinical exam were consistent and that there was no evidence to suggest a secondary gain.  See July 2012 Goldberg treatment record.  

An August 2012 statement from the same private physician reveals the physician's determination that the Veteran's symptoms were consistent with posttraumatic fibromyalgia based on clinical evaluation.  The physician explained that the most recent evaluation documented symmetric and classic tender points at the paraspinous muscle, supraspinatus, anterior chest, lateral hip, and knees.  The physician added that he believed the posttraumatic fibromyalgia was secondary to central nervous system dysfunction following trauma, that the Veteran's symptoms were consistent with the American College of Rheumatology definition of fibromyalgia, that the fibromyalgia was of traumatic origin.  See Goldberg statement.  

Fibromyalgia

Service connection is warranted for fibromyalgia.  The Board acknowledges that a VA examiner has opined that the Veteran does not have fibromyalgia.  Although this determination is competent and probative, the record also includes a competent and probative determination from a private physician that the Veteran does have fibromyalgia.  Furthermore, the record includes a competent and probative opinion that the fibromyalgia is due to the in-service car accident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board finds the evidence is in equipoise as to whether the Veteran has fibromyalgia and if so, whether that fibromyalgia is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted for fibromyalgia.  38 U.S.C.A. § 5107(b).
Neck Disorder 

Service connection is not warranted for a neck disorder.  The Board acknowledges that the Veteran reports pain affecting the neck, that the Veteran was injured in a motor vehicle accident during service, and that the Veteran was noted to have tenderness in the cervical spine after that accident.  However, the probative evidence does not suggest that the Veteran has a current neck disorder as a result of that accident, or one that is otherwise related to service (either through date of onset or causation).  Treatment records dated after the November 1980 accident reflect no additional complaints or abnormal findings pertaining to the neck although the Veteran was informed to follow-up if the neck stiffened; clinical evaluation was normal at separation; the Veteran denied any complications from the accident in 1991; and the record did not reflect a history of any neck symptoms prior to 2005 although the Veteran received treatment.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  

The Board acknowledges that the record includes the Veteran's history of long-standing neck pain.  However, the record documents that the Veteran is unsure as to the precise date of the onset of that pain.  In 2005, he indicated that it had its onset at some time between 1980 and 1988.  Based on the Veteran's ambiguity as to the date of onset in 2005, the absence of a history of persistent neck tenderness after November 1980, and the absence of a history of neck pain prior to 2005, though the Veteran was seen for medical treatment, the Board finds the 2005 history is not probative evidence of an in-service onset of chronic neck pain.  

Additionally, the record does not contain any competent evidence linking the neck disorder to service, though it does include probative opinions that the neck disorder, diagnosed as neck strain, did not begin in service and is not related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board acknowledges that a private physician has opined that the Veteran's neck pain is the result of the in-service accident.  The physician has clarified that this pain is the result of fibromyalgia and not a neck disorder per se, however.  As such, the physician's opinions are not probative evidence of a nexus between the neck disorder and service.  
In sum, the Board finds a neck disorder did not begin in and is not causally related to service.  Thus, service connection is not warranted.

Thoracolumbar Spine Disorder

Service connection is not warranted for a thoracolumbar spine disorder.  The Board acknowledges that the Veteran reports pain affecting the back and that the Veteran was injured in a motor vehicle accident during service.  However, the probative evidence does not suggest that the Veteran has a current back disorder as a result of that accident, or one that is otherwise related to service (either through date of onset or causation).  The service treatment records reflect no complaints or abnormal findings pertaining to the thoracolumbar spine; clinical evaluation was normal at separation; the Veteran denied any complications from the accident in 1991; and the record did not reflect a history of any back symptoms prior to 2005, though the Veteran received treatment during that time.  See Maxson, 230 F.3rd. at 1333.  The Board acknowledges that the record includes the Veteran's history of long-standing back pain.  However, the record documents that the Veteran is unsure as to the precise date of the onset of that pain.  In 2005, he indicated that it began at some time between 1980 and 1988.  Based on the Veteran's ambiguity as to the date of onset of the chronic pain, and the absence of a history of record of back pain prior to 2005, though the Veteran was seen for medical treatment, the Board finds the 2005 history is not probative evidence of an in-service onset of chronic back pain.   

Additionally, the record does not contain any competent evidence linking a thoracolumbar spine disorder to service, though it does include probative opinions that a thoracolumbar spine disorder did not begin in and is not related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board acknowledges that a private physician has opined that the Veteran's back pain is the result of the in-service accident.  The physician has clarified that this pain is the result of fibromyalgia and not a thoracolumbar spine disorder per se, however.  As such, the physician's opinions are not probative evidence of a nexus between a thoracolumbar spine disorder and service.  

In sum, the Board finds a thoracolumbar spine disorder did not begin in and is not causally related to service.  As such, service connection is not warranted.

Right Hip Disorder

Service connection is not warranted for a right hip disorder.  The Board acknowledges that the Veteran reports pain affecting the right hip and that the Veteran reports injuring the right hip as a result of a motor vehicle accident during service.  However, the probative evidence does not suggest that the Veteran has a current right hip disorder as a result of that accident or one that is otherwise related to service (either through date of onset or causation).  The service treatment records, to include those associated with the accident, reflect no complaints or abnormal findings pertaining to the right hip; clinical evaluation was normal at separation; the Veteran denied any complications from the accident in 1991, and the record did not reflect a history of any hip symptoms until 2007, though the Veteran received treatment during that time.  See Maxson, 230 F.3rd. at 1333.  Furthermore, although competent to do so, the Veteran has not suggested the existence of recurrent right hip problems during or since service.     

Additionally, the record does not contain any competent evidence linking a right hip spine disorder to service, though it does include probative opinions that a right hip disorder did not begin in and is not related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board acknowledges that a private physician has opined that the Veteran's right hip pain is the result of the in-service accident.  The physician has clarified that this pain is the result of fibromyalgia and not a hip disorder per se, however.  As such, the physician's opinions are not probative evidence of a nexus between the right hip disorder and service.  

In sum, the Board finds a right hip disorder did not begin in and is not causally related to service.  As such, service connection is not warranted.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the claim of service connection for fibromyalgia, the decision above grants service connection.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

With respect to the other claims of service connection, the duty to notify was satisfied by a letter sent in September 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision in May 2007.  

The duty to assist was also met.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  The Veteran presented testimony before two of the undersigned Board members and was afforded the opportunity to present testimony before the third undersigned Board member.  VA examinations were conducted and probative opinions obtained as to whether the Veteran has a neck, thoracolumbar spine, or right hip disorder related to service.  38 C.F.R. § 3.159(c)(4).  The VA opinions are adequate:  each is predicated on a full reading of the private and VA medical records in the claims file and considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



ORDER

Service connection for fibromyalgia is granted.

Service connection for a neck disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a right hip disorder is denied.  



			
       KATHLEEN K. GALLAGHER                        DENNIS F. CHIAPPETTA
	              Veterans Law Judge                                      Chief Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



______________________________________________
DELYVONNE WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


